                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                          6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   BOBBY RAY KNIGHT,                                      No. C 17-2035 WHA (PR)
                                                                          9                  Plaintiff,                              ORDER ON PENDING MOTIONS;
                                                                                                                                     GRANTING LEAVE TO FILE
                                                                         10     v.                                                   SECOND AMENDED COMPLAINT;
                                                                                                                                     SETTING DISPOSITIVE MOTION
                                                                         11
United States District Court




                                                                              MONTEREY COUNTY; DR. ELIUD                             SCHEDULE
                                                                              GARCIA,
                               For the Northern District of California




                                                                         12
                                                                                             Defendants.                             (ECF No. 35-37, 41, 43-45, 49, 51)
                                                                         13                                          /
                                                                         14
                                                                                     Plaintiff, an inmate currently at the Santa Clara County Jail, filed this civil rights case
                                                                         15
                                                                              under 42 U.S.C. 1983 alleging that he fell down the stairs while housed at the Monterey County
                                                                         16
                                                                              Jail due to defendants’ failure provide him adequate medical care and to take adequate safety
                                                                         17
                                                                              precautions. Plaintiff sued Captain James Bass, Dr. Eliud Garcia, and the County of Monterey
                                                                         18
                                                                              (“County”). Defendant Bass and plaintiff filed a stipulated dismissal of the claims against Bass.
                                                                         19
                                                                              Thereafter, Plaintiff filed an amended complaint (ECF No. 26) naming Dr. Garcia and the
                                                                         20
                                                                              County of Monterey as defendants. The amended complaint was served upon them.
                                                                         21
                                                                                     The County has filed a motion to dismiss, Dr. Garcia has filed a motion for an extension
                                                                         22
                                                                              of time to file a dispositive motion, and Plaintiff has filed a motions for summary judgment, for
                                                                         23
                                                                              reconsideration, for appointment of counsel, and for leave to file a second amended complaint.
                                                                         24
                                                                              These motions are addressed in turn.
                                                                         25
                                                                                     Plaintiff’s proposed second amended complaint (ECF No. 46) names the same
                                                                         26
                                                                              defendants based upon plaintiff’s fall down the stairs, but he adds claims for discrimination on
                                                                         27
                                                                              the basis of his disability. Liberally construed, such a claim is cognizable, and accordingly,
                                                                         28
                                                                              leave to file the second amended complaint is GRANTED.
                                                                          1          Because the second amended complaint is the operative complaint, the County’s motion
                                                                          2   to dismiss the claims in the first amended complaint is DENIED as moot. Moreover the
                                                                          3   County’s defendant’s arguments are not properly raised in a motion to dismiss because they are
                                                                          4   based upon matters that are outside of the complaint and attachments and that are not judicially
                                                                          5   noticeable. Specifically, the County’s motion relies upon a release of liability that was attached
                                                                          6   to the stipulated dismissal order (ECF No. 13) and events surrounding the negotiation of that
                                                                          7   release. While the stipulated dismissal order itself is judicially noticeable, that order only
                                                                          8   provides for the dismissal of the claims against Bass, not the claims against the County. If the
                                                                          9   County wishes to argue that plaintiff also released his claims against that entity based upon
                                                                         10   evidence of a release agreement and the negotiation of such an agreement, such an argument
                                                                         11   must be made in a motion for summary judgment, not in a motion to dismiss. The County may
United States District Court
                               For the Northern District of California




                                                                         12   move for summary judgment pursuant to the schedule for such a motion is set forth below.
                                                                         13   Both the County and defendant Garcia are cautioned that they may not file serial summary
                                                                         14   judgment motions but will each have only one opportunity to move for summary judgment.
                                                                         15   Therefore, defendants must raise all of the arguments for summary judgment that they wish to
                                                                         16   have considered in a motion filed in accordance with the schedule ordered below. They may
                                                                         17   file separate motions from each other or a single, joint motion.
                                                                         18          Plaintiff’s motion for summary judgment is DENIED as premature. It was filed and
                                                                         19   briefed by the defendants when the operative complaint was the first amended complaint, which
                                                                         20   is no longer the case. Plaintiff may re-file the motion pursuant to the schedule ordered below,
                                                                         21   with any modifications he deems necessary based upon the second amended complaint.
                                                                         22          Plaintiff’s motion for relief from the settlement agreement is Denied as unnecessary in
                                                                         23   light of the denial of the County’s motion to dismiss. If the County argues in its summary
                                                                         24   judgment motion that the settlement releases it from liability for Plaintiff’s claims, Plaintiff may
                                                                         25   raise his arguments in his opposition.
                                                                         26          Plaintiff’s motion for appointment of counsel is DENIED because there is no right to
                                                                         27   counsel in this case. If counsel for plaintiff becomes necessary at a later stage, the case will be
                                                                         28
                                                                                                                               2
                                                                          1   referred for location of counsel to represent plaintiff on a pro bono basis.
                                                                          2          Good cause appearing, Garcia’s motions for an extension of time in which to file a
                                                                          3   summary judgment are GRANTED. The deadline for filing such a motion is as follows:
                                                                          4           No later than 91 days from the date this order is filed, the parties shall file a motion for
                                                                          5   summary judgment. If defendants are of the opinion that this case cannot be resolved by
                                                                          6   summary judgment, they shall so inform the court prior to the date the summary judgment
                                                                          7   motion is due. No further extensions of the deadline will be allowed except upon a showing of
                                                                          8   extraordinary cause.
                                                                          9          Plaintiff's opposition to the dispositive motion, if any, shall be filed with the court and
                                                                         10   served upon defendants no later than 28 days from the date of service of the motion. Plaintiff
                                                                         11   must read the attached page headed “NOTICE -- WARNING,” which is provided to him
United States District Court
                               For the Northern District of California




                                                                         12   pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Klingele v.
                                                                         13   Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).
                                                                         14          Defendants shall file a reply brief no later than 14 days after the date of service of the
                                                                         15   opposition.
                                                                         16          The motion shall be deemed submitted as of the date the reply brief is due. No hearing
                                                                         17   will be held on the motion unless the court so orders at a later date.
                                                                         18          Along with his motion, defendants shall proof that they served plaintiff the Rand
                                                                         19   warning at the same time they served him with their motion. Failure to do so will result in the
                                                                         20   summary dismissal of their motion.
                                                                         21          IT IS SO ORDERED.
                                                                         22
                                                                              Dated: December 20 , 2018.
                                                                         23                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
                                                                          1                        NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case
                                                                          3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                                                          4   Procedure will, if granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case,
                                                                          8   the party who asked for summary judgment is entitled to judgment as a matter of law, which
                                                                          9   will end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions,
United States District Court
                               For the Northern District of California




                                                                         12   answers to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is
                                                                         14   a genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is
                                                                         16   granted, your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 4
